Title: General Orders, 24 September 1781
From: Washington, George
To: 


                  
                     Head Quarters Williamsburgh Monday Sept. 24th 81
                     Parole Toulon
                     C. Signs Villers Bellisle
                  
                  An accurate inspection of the Arms Accoutrements and Ammunition to be made immediately and the deficiences compleated—also a correct Return of the Troops that are disembarked to be made this day and delivered to the Adjutant General.
                  The Continental Troops composing the Army in Virginia are to brigaded as follows viz.
                   first. Colonel Voses Lieutenant Colonel Barbers and Lieutent Colo Gematts Battallions of Infantry will form a Brigade to be commanded by Brigadier General Muhlenburgh.
                  2d. Colonel Scammells regiment and Lt. Col. Hamiltons Battalion of Infantry and Hazens Regiment, a Brigade to be Commanded by Brigadier General Hazen.
                  3d. Colonels Gaskins Virginia Regiment and the two Battalions of Pennsylvania—a Brigade to be Commanded by Brigadier General Wayne.
                  4th The third and fourth Maryland regiments—a Brigade to be Commanded by Brigadier General Gist.
                  5th The two Jersey regiments and the Rhode Island regiment—a Brigade to be Commanded by Colonel Dayton.
                  6th The first and second New York regiments a Brigade to be Commanded by Brigadier General James Clinton.
               